By LIEGHLEY, PJ.,
(Dissenting):
I dissent from the judgment of affirmance for the reason that in my opinion the motion by the defendant for a directed verdict at the close of plaintiff’s evidence should have been sustained and consequently that appellant is entitled to final judgment.
Plaintiff testified that he was driving his automobile in a westerly direction on the northerly side of the Denison-Harvard bridge and that when he arrived at a point some 150 or 200 feet west of the easterly end of the bridge, his automobile skidded and veered over and upon the east-bound street car tracks located south of the center of the bridge. He testified that when he was driving on the northerly side he looked westward and saw a street car approaching some 400 or 500 feet to the west. Of course he continued westward for' a short distance and the street car continued eastward at its speed while the plaintiff’s automobile was skidding over and across the center of the bridge and upon the east-bound tracks. The plaintiff also testified that when his automobile came to rest he looked to the west and the street car was distant about 100 to 150 feet. That he made some effort to start the car. and then an effort to leave the car of which it does not appear that the motorman had any knowledge, when the street car struck the rear of the automobile causing the injuries of which he complains.
Some proof was offered by plaintiff to'the effect that the automobile was forced eastward by the impact, a distance of aoout 200 feet.
Nowhere in, plaintiff’s case does it appear by proof that the motorman in the exercise of ordinary care was able ■ to stop the street car in time to avoid hitting the automobile.
• The entire claim of plaintiff of actionable negligence must be established on this record by proof that the motorman failed to exercise ordinary care in this regard: Without proof of such negligence on the part of the motorman no cause of action could be claimed by plaintiff. Whether or not the motorman in the exercise'of ordinary care could have done so is left entirely to the speculation and guess of the jury.
The defendant was entitled to havei its motion to direct considered and de-, cided soieiy upon the record as it then existed without regard to any evidence that the defendant might offer. The defendant had the right to rest without offering any evidence and stand on the record thus far made.
The motion of the defendant for a directed verdict being overruled, the defendant thereupon offered its evidence. The motorman testified that he was able to stop the car within a distance of 50 to 60 feet. He also testified that the automobile of plaintiff veered over into his path "immediately in front of the street car. Other witnesses were offered by the defendant supporting this statement of the motorman.
The plaintiff undertakes to establish his right to compensation by way of damages for his injuries by coupling his testimony that the street car was 100 to 150 feet west when' his automobile came to rest on the east bound track with the testimony of the motorman that he could stop this street car within 50 to 60 feet. The plaintiff urged liability from the proof of these two facts at the same time ignoring the testimony of the motorman and the other disinterested witnesses that the plaintiff’s automobile skidded over in front of the street car within a distance of from 10 to 40 feet of the street car. No circumstance nor reason appears in the case why the motorman should not have stopped his car if he could if he had been distant 150 feet at the time the automobile came to rest within his path of progress and the preponaer*501ant proof establishes that he was not so distant.
The plaintiff seemingly takes the position that the motorman speaks the truth when he says he could stop within fifty or sixty feet, but speaks falsely when he says plaintiff’s automobile skidded ove'r immediately m front of the street car, notwithstanding the fact that the motorman in this respect is supported by other substantial proof in this statement from the mouths of apparently disinterested and credible witnesses.
If it be contended that this presents a jury question, then the verdict is manifestly against the weight of the evidence.
But no proof of actionable negligence having been offered by plaintiff, the defendant at the trial was entitled to have the motion to direct at the close of plaintiff’s evidence sustained, if such a motion is allowed to serve its intended purpose in the event of failure of proof by the party holding the affirmative. Such motion is in effect; a demurrer to the evidence and should be overruled or sustained solely upon the proof to which 'it is directed.